UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6488


ALAN ANDREW MACKETY,

                     Petitioner - Appellant,

              v.

STEPHANIE HOLLEMBAEK; UNITED STATES OF AMERICA,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-hc-02120-D)


Submitted: August 4, 2017                                         Decided: August 15, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan Andrew Mackety, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alan Andrew Mackety, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C.

§ 2241 (2012) petition without prejudice. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. See Mackety v. Hollembaek, No. 5:16-

hc-02120-D (E.D.N.C. Mar. 28, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2